FILED
                             NOT FOR PUBLICATION                           JUN 28 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LUIS ALFREDO MATA-FASARDO,                       No. 10-71869

               Petitioner,                       Agency No. A070-647-155

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Luis Alfredo Mata-Fasardo, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen deportation proceedings held in absentia. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, Singh v. Gonzales, 491 F.3d 1090, 1095 (9th Cir. 2007), and we deny the

petition for review.

      The BIA did not abuse its discretion in denying Mata-Fasardo’s motion to

reopen as untimely because the motion was filed more than 13 years after his 1996

deportation order, see 8 C.F.R. § 1003.2(c)(2), and Mata-Fasardo did not show that

he acted with the due diligence required for equitable tolling of the filing deadline,

see Singh, 491 F.3d at 1096-97. It follows that the denial of Mata-Fasardo’s

motion to reopen did not violate due process. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error for a due process violation).

      PETITION FOR REVIEW DENIED.




                                           2                                    10-71869